Citation Nr: 1621329	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  01-02 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for systemic connective tissue disease, to include lupus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2000 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before the undersigned Veterans Law Judge via video conference in March 2016.  A transcript of the hearing is associated with the claims file.  


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the current systemic connective tissue disease, specifically diagnosed as lupus had its onset during active military service.  


CONCLUSION OF LAW

The criteria for service connection for connective tissue disease, including lupus are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disorder resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
 § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including systemic lupus erythematous, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks to establish service connection for systemic connective tissue disease which has been variously diagnosed as systemic lupus erythematosus, discoid lupus, and mixed connective tissue disease.  See May 2014 VA Disability Benefits Questionnaire.  Based on this evidence, the Board finds the initial criterion for establishing service connection, e.g., current disability, has been met.

Turning to the next element of service connection (in-service incurrence or aggravation of a disease or injury), while the service treatment records (STRs) do not show that the current disability was diagnosed during service, the Veteran has asserted that he began to experience various symptoms while on active duty which have persisted since that time and eventually resulted in his diagnosis of lupus.  In this regard, the STRs show that he complained of neck pain, sore throat, headaches, dizziness, and nervousness during service and received treatment for possible hyperthyroidism and tonsillitis.  One record showed that the Veteran's skin was becoming coarser.  See STRs dated July, August, September 1970, and January 1971.  

While the Veteran's December 1970 separation examination was normal, post-service records reflect that he continued to experience sore throat and pharyngitis, as well as additional symptoms of dysphagia, arthralgias, generalized weakness, numbness in his feet and hands, cold intolerance, and mental dullness, which were diagnosed as Raynaud's phenomena.  See VA treatment records dated February, March, and May 1977.  

Notably, during a rheumatology consultation in June 1977, the Veteran reported that his cold intolerance and hand symptoms began about 7 years prior and had been unchanged since that time.  Physicians noted that he exhibited classic Raynaud's phenomena and stated that he "undoubtedly" had collagen vascular disease which would eventually manifest itself as scleroderma, mixed connective tissue disease, rheumatoid arthritis, and possibly lupus.  See also VA treatment records dated October 1977, March 1978.  

In May 2014, a VA physician examined the Veteran and opined that his current disabilities were less likely than not incurred in or caused by service noting that, sore throat, tonsillitis, and pharyngitis are not consistent with or typical of lupus or mixed connective tissue disease symptoms.  However, the May 2014 opinion does not seem to have considered all the in-service complaints and findings that might be relevant, including the complaints of neck pain, headache, dizziness, nervousness, hyperthyroid and coarsening skin.  In addition, comments in the June 1977 VA hospital summary that concluded with a diagnosis of Raynaud phenomenon with possible mixed connective tissue disease, show that those treating the Veteran considered him to have been exhibiting symptoms for 6 years.  

In fact, the Veteran's private physician, Dr. Alsip, has suggested that the Veteran's in-service problems were misdiagnosed as hypothyroidism and tonsillitis and that his mixed connective tissue disease may have had its onset in and was manifesting itself during service, as the disability is difficult to diagnose until it is well formed and takes years to develop.  See October 1999 statement from Dr. Alsip.  

The Board finds that the evidence of record, inclusive of the STRs, the Veteran's competent lay statements, June 1977 rheumatology consultation, and October 1999 statement from Dr. Alsip, is at least in equipoise as to whether the Veteran's current lupus was incurred or had its onset during his period of active military service.  Resolving this reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.  


ORDER

Service connection for connective tissue disease, including lupus is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


